Citation Nr: 0121467	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  98-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1975 to 
November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1996 rating decision by the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased (greater than 
10 percent) rating for the veteran's right knee disability.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim for entitlement to an 
increased rating for the veteran's right knee disability has 
been obtained by the RO.

2.  On VA examination in October 2000, the veteran had 
complaints of pain, swelling, and locking in his right knee.  
Upon physical examination, there was no evidence of 
instability or subluxation and range of motion for the right 
knee was flexion to 115 degrees and extension to zero degrees 
with "very little pain elicited at the extremes of 
flexion."  


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
service-connected right knee disability have not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In July 1995, the veteran was admitted to the Syracuse VA 
Medical Center (VAMC) to conduct a magnetic resonance imaging 
(MRI) study on his right knee.  At the time the MRI was 
performed, medical records show physical findings of small 
effusion, medial joint line tenderness, no ligament laxity, 
and full range of motion without pain.  The examiner's 
initial impression was internal derangement of the right 
knee.

Treatment records from the Syracuse VAMC, dated June 1995, 
show the veteran had complaints of knee pain and dislocation 
of the kneecap.  Upon physical examination, the examiner 
reported positive effusion and crepitus, tenderness at the 
medial joint line, full extension at zero degrees, full 
flexion at 150 degrees, and no atrophy of the quadriceps.  
The examiner diagnosed the veteran with arthritis of the 
right knee and medial meniscus tear by history.

In January 1995, the veteran underwent an orthopedic 
consultation at the Syracuse VAMC.  The veteran had 
complaints of knee pain and intermittent swelling.  A 
provisional diagnosis of internal derangement of the right 
knee was noted.

In August 1995, the veteran was again treated at the Syracuse 
VAMC.  The veteran reported complaints of instability and 
occasional locking of the right knee.  Upon physical 
examination, right knee range of motion was zero degrees 
extension and 130 degrees flexion.  The veteran had a 
positive McMurray's test on the medial side with pain and 
clicking and medial joint line tenderness.  The examiner 
further noted the July 1995 MRI results, which showed a 
medial meniscus tear on the right lateral side.  The examiner 
diagnosed the veteran with right knee anterior cruciate 
ligament deficiency with medial and lateral meniscus tears 
and early degenerative joint disease.

In November 1995, the veteran underwent a VA orthopedic 
examination.  The veteran had complaints of right knee pain, 
especially upon prolonged periods of walking, but stated that 
it did not interfere with his employment or his everyday life 
activities.  The veteran was taking Naprosyn once a day as 
needed for pain.  Upon physical examination, the examiner 
noted that there was no gross abnormality or deformity, no 
swelling, tenderness, redness, or heat to palpitation.  
Strength was 5/5 in both lower extremities and symmetrical.  
Deep tendon reflexes were normal and symmetrical.  The 
veteran's range of motion was normal with full extension at 
zero degrees and normal flexion to 140 degrees.  There was no 
instability.  The examiner diagnosed the veteran with a right 
knee injury, with no gross deformities or physical findings.  
The examiner also noted the July 1995 MRI results which 
reflected damage to the medial meniscus and medial ligament.

In his October 1998 substantive appeal, the veteran stated he 
had pain, tenderness, and weakness requiring him to rest at 
times.  He further stated that he had difficulty walking and 
had to wear a brace for support.

Most recently, the veteran underwent a VA orthopedic 
examination in October 2000.  The veteran had complaints of 
pain, occasional locking, and swelling.  He further stated 
that he had problems standing for more than five or ten 
minutes, sitting for long periods of time, and could ascend 
and descend stairs without great difficulty.  In addition, 
the veteran stated that he could not squat, stoop, or kneel 
with the right knee.  The veteran could travel in a car for 
about two hours, sleep without difficulty, and was not taking 
any medications for his knee.  He stated that he was taking 
aspirin for a recent myocardial infarction and that also 
seemed to help his knee.  Upon physical examination, the 
examiner noted the veteran did not walk with a limp and was 
able to get on and off the table with ease.  There was mild 
effusion, crepitus and tenderness on palpation of the joint 
line medially and laterally.  There was no evidence of 
instability or subluxation.  Range of motion was zero degree 
extension and 115 degrees flexion.  In addition, the examiner 
stated "there is in fact mild limitation of motion, but 
there is very little pain elicited at the extremes of flexion 
of the knee."  The examiner diagnosed the veteran with 
degenerative joint disease secondary to internal derangement 
of the right knee.
Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the October 1998 Statement of the Case and 
February 2001 Supplemental Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative have been advised of the laws and regulations 
governing his claim, and has been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  The RO has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran; in fact, it appears that all evidence identified 
by the veteran has been obtained and associated with the 
claims folder.  Moreover, the veteran was afforded a VA 
examination in connection with his claim.  Hence, 
adjudication of this appeal, without remand to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

The veteran contends that his service-connected right knee 
disability is more disabling than currently evaluated.  In 
general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable as raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's right knee disability is currently assigned a 
rating of 10 percent rating.  Pursuant to Diagnostic Code 
5257, a 10 percent rating requires slight recurrent 
subluxation or lateral instability; a 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability; a 30 percent rating requires severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Applicable regulations further provide that a knee disability 
may be rated on the basis of limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261.  The Rating 
Schedule provides that flexion of the leg limited to 60 
degrees warrants a noncompensable rating, flexion limited to 
45 degrees warrants a 10 percent rating, flexion limited to 
30 degrees warrants a 20 percent rating, and flexion limited 
to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  The rating schedule also 
provides that extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, and extension limited to 20 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Flexion of the knee to 140 degrees is 
considered full and extension to 0 degrees is considered 
full.  See 38 C.F.R. § 4.71, Plate II.  

In addition, Diagnostic Code 5003, in pertinent part, 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003. 

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).

The Board concludes that the veteran's current evaluation of 
10 percent fully contemplates the level of disability due to 
his service-connected right knee disability.  The evidence of 
record shows that all examination reports and treatment 
records are negative for findings of subluxation or lateral 
instability in the right knee.  Ligaments were described as 
intact.  In order to meet the criteria for a 20 percent 
evaluation under Diagnostic Code 5257, the veteran would have 
to show at least moderate recurrent subluxation or lateral 
instability.  This is clearly not the case.

Furthermore, the evidence of record fails to disclose any 
objective findings of limitation of flexion or extension of 
the right knee that would meet the criteria for a compensable 
rating.  See Codes 5260, 5261.  Treatment records from the 
Syracuse VAMC dated June 1995 show that the veteran had full 
extension and flexion at 150 degrees.  Likewise, in the July 
1995 treatment records, the examiner noted that the veteran 
had full range of motion without pain.  In the August 1995 
treatment records, the veteran's range of motion was also 
noted as zero degrees extension and 130 degrees flexion.  In 
the November 1995 VA examination, the examiner noted that the 
veteran had full range of motion with extension at zero 
degrees and flexion at 140 degrees.  Similarly, in the 
October 2000 VA examination report, the veteran had full 
extension of his knee at zero degrees and flexion of 115 
degrees.  Under the circumstances, the Board concludes that 
the preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the veteran's service-
connected right knee disability. 

The Board has considered the effect of pain in rating the 
veteran's service connected right knee disability.  Although 
the Board is required to consider the effect of pain when 
making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  From a functional point of 
view, it is clear that the complaints of pain are not 
reflective of a higher rating.  In other words, the pain 
complaints are not supported by adequate pathology as set 
forth in § 4.40.  Moreover, even considering the complaints 
of pain in relation to functional loss, it is clear that the 
veteran's right knee is not more than 10 percent disabling.

The Board also notes that, in a July 1997 opinion, the VA 
General Counsel concluded that a claimant who had arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  In a later opinion, the General Counsel 
noted that even if the claimant technically has full range of 
motion but motion is inhibited by pain, a compensable rating 
for arthritis under DC 5003 and section 4.59 would be 
available.  VAOPGCPREC 9-98, August 14, 1998.

As discussed above the veteran's right knee disability is 
currently rated at the 10 percent level.  After careful 
review of the evidence of record, taking the above guidance 
from the General Counsel into consideration, the Board finds 
no basis for the assignment of an additional, separate 
rating.  Although a knee disability rated under Diagnostic 
Code 5257 warrants a separate rating for limitation of motion 
when there is x-ray evidence of arthritis and painful motion 
under 38 C.F.R. § 4.59,  VAOPGCPREC 9-98, August 14, 1998, 
the availability of a separate rating presumes the presence 
of disability such to support a compensable rating under Code 
5257 as well as the additional disability due to arthritis.  
In this case, the medical evidence of record fails to 
establish the presence of any instability, subluxation or 
other findings such to serve as the basis for a compensable 
evaluation pursuant to Code 5257.  However, arthritis of the 
right knee was noted on the June 1995 Syracuse VAMC treatment 
record and on VA examination in October 2000, to include mild 
effusion, crepitus and tenderness over the joint line.  
Although compensable limitation of motion under Diagnostic 
Code 5260 or 5261 has not been shown, pursuant to Code 5003, 
the presence of the arthritis as shown by x-ray in the right 
knee joint with mild limitation of motion is sufficient to 
support the current 10 percent rating.

Accordingly, in view of the above and the absence of any 
objective evidence of instability, subluxation or other 
impairment of the knee such to support a compensable 
evaluation pursuant to Code 5257, as well as any evidence of 
limitation of flexion to 30 degrees or extension to 15 
degrees, entitlement to an increased rating, to include a 
separate rating, for residuals of a right knee injury is not 
warranted.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for residuals of a right 
knee disability, currently evaluated as 10 percent disabling, 
is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

